UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-04257 DWS Variable Series I (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2010 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2010 ANNUAL REPORT DWS VARIABLE SERIES I DWS Bond VIP DWS Growth & Income VIP DWS Capital Growth VIP DWS Global Opportunities VIP DWS International VIP DWS Health Care VIP Contents Performance Summary, Information About Your Fund's Expenses, Management Summary, Portfolio Summary, Investment Portfolio, Statement of Assets and Liabilities, Statement of Operations, Statement of Changes in Net Assets and Financial Highlights for: 4 DWS Bond VIP 21 DWS Growth & Income VIP 36 DWS Capital Growth VIP 48 DWS Global Opportunities VIP 61 DWS International VIP 73 DWS Health Care VIP 84 Notes to Financial Statements 94 Report of Independent Registered Public Accounting Firm 95 Tax Information 95 Proxy Voting 96 Investment Management Agreement Approval 109 Summary of Management Fee Evaluation by Independent Fee Consultant 111 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain an additional prospectus or summary prospectus, if available, call (800) 728-3337 or your financial representative. We advise you to consider the Fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the Fund. Please read the prospectus carefully before you invest. Investments in variable insurance portfolios (VIPs) involve risk. Stocks may decline in value. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increased volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. There are additional risks associated with investing in commodities, high-yield bonds, aggressive growth stocks, non-diversified/ concentrated funds and small- and mid-cap stocks which are more fully explained in the prospectuses. Please read the prospectus for more information. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary December 31, 2010 DWS Bond VIP All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when redeemed, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please contact your participating insurance company for the Fund's most recent month-end performance. Performance doesn't reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. These charges and fees will reduce returns. The gross expense ratio of the Fund, as stated in the fee table of the prospectus dated May 1, 2010 is 0.59% for Class A shares and may differ from the expense ratio disclosed in the Financial Highlights table in this report. Fund returns during 5-year and 10-year periods shown reflect a fee waiver and/or expense reimbursement. Without this waiver/reimbursement, returns would have been lower. Risk Considerations Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. See the prospectus for details. Growth of an Assumed $10,000 Investment [] DWS Bond VIP — Class A [] Barclays Capital US Aggregate Bond Index The Barclays Capital US Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. Index returns, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Yearly periods ended December 31 Comparative Results DWS Bond VIP 1-Year 3-Year 5-Year 10-Year Class A Growth of $10,000 $ Average annual total return % -.73 % % % Barclays Capital US Aggregate Bond Index Growth of $10,000 $ Average annual total return % The growth of $10,000 is cumulative. Information About Your Fund's Expenses DWS Bond VIP As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include contract charges, redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (July 1, 2010 to December 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical Fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended December 31, 2010 Actual Fund Return Class A Beginning Account Value 7/1/10 $ Ending Account Value 12/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Beginning Account Value 7/1/10 $ Ending Account Value 12/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratio Class A DWS Variable Series I — DWS Bond VIP .58% For more information, please refer to the Fund's prospectus. These tables do not reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. Management Summary December 31, 2010 DWS Bond VIP During the 12-month period ended December 31, 2010, the US Federal Reserve Board (the Fed) maintained the benchmark federal funds rate at near-zero levels and engaged in bond purchases designed to lower longer-term interest rates as it sought to stimulate economic growth.1 Treasury yields fell for most of the year, before rising in the fourth quarter as market participants reacted to better economic data and the extension of Bush-era tax cuts. For the year, credit-sensitive sectors outperformed as investors sought yield in an environment of low interest rates. Corporate bonds benefited as corporate profits and balance sheets displayed strength throughout the period, with below-investment-grade issues leading returns. Among other credit sectors, commercial mortgage-backed securities were standout performers despite an ongoing soft leasing environment in many markets.2 During the 12-month period, the Fund provided a total return of 6.79% (Class A shares, unadjusted for contract charges), compared with the 6.54% return of its benchmark, the Barclays Capital US Aggregate Bond Index. (Past performance is no guarantee of future results.) The Fund's performance versus the benchmark continued to be driven principally by exposure to more credit-sensitive fixed-income sectors. Our overweight in investment-grade corporate bonds was the leading contributor to returns, while our high-yield corporate and emerging-market holdings added to performance as well.3 Currency weightings also added to performance, in particular our exposure to the Australian and Canadian dollars. On the downside, our underweighting early in the period of commercial mortgage-backed securities constrained returns. In addition, our positions in the bonds of a pair of Irish banks suffered as the crisis with respect to European sovereign debt played out over the period. The Fund's positioning with respect to overall duration and interest rate exposure was essentially a neutral factor for performance.4 During the period, we maintained a somewhat conservative stance with respect to interest rate exposure as we monitored the impact of Fed bond purchases on inflation expectations and rates. In addition, we closely watched economic data which appeared to indicate that the recovery is taking hold, a trend that we believe could bode well for continued outperformance by credit-oriented sectors. Kenneth R. Bowling, CFA Jamie Guenther, CFA John Brennan Bruce Harley, CFA, CEBS J. Richard Robben, CFA David Vignolo, CFA J. Kevin Horsley, CFA, CPA Stephen Willer, CFA William Chepolis, CFA (joined the Fund on 2/1/2011) Portfolio Managers The Barclays Capital US Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. Index returns, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 1The federal funds rate is the interest rate, set by the US Federal Reserve Board, at which banks lend money to each other, usually on an overnight basis. 2Commercial mortgage-backed securities (CMBS) are secured by loans on a commercial property. 3"Overweight" means the Fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the Fund holds a lower weighting. 4Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Portfolio management market commentary is as of December 31, 2010, and may not come to pass. This information is subject to change at any time based on market and other conditions. Past performance does not guarantee future results. Current and future portfolio holdings are subject to risk. Portfolio Summary DWS Bond VIP Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 12/31/10 12/31/09 Corporate Bonds 31% 24% Mortgage-Backed Securities Pass-Throughs 28% 32% Government & Agency Obligations 21% 24% Commercial Mortgage-Backed Securities 9% 3% Municipal Bonds and Notes 5% 3% Collateralized Mortgage Obligations 4% 3% Cash Equivalents 2% 10% Asset-Backed — 1% 100% 100% Quality (Excludes Cash Equivalents and Securities Lending Collateral) 12/31/10 12/31/09 US Government & Treasury Obligations 47% 59% AAA 5% 3% AA 5% 6% A 10% 9% BBB 17% 15% BB or Below 14% 7% Not Rated 2% 1% 100% 100% Interest Rate Sensitivity 12/31/10 12/31/09 Effective Maturity 7.30 years 7.88 years Effective Duration 4.91 years 4.65 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation, quality and interest rate sensitivity are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk. For more complete details about the Fund's investment portfolio, see page 8. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio December 31, 2010 DWS Bond VIP Principal Amount ($) (a) Value ($) Corporate Bonds 37.3% Consumer Discretionary 10.7% AMC Entertainment, Inc., 8.75%, 6/1/2019 Cablevision Systems Corp., 8.625%, 9/15/2017 CBS Corp., 5.9%, 10/15/2040 Comcast Corp., 5.15%, 3/1/2020 DIRECTV Holdings LLC, 6.35%, 3/15/2040 Expedia, Inc.: 5.95%, 8/15/2020 7.456%, 8/15/2018 Home Depot, Inc., 5.4%, 9/15/2040 JC Penney Co., Inc., 5.65%, 6/1/2020 Levi Strauss & Co., 7.625%, 5/15/2020 Lowe's Companies, Inc.: 2.125%, 4/15/2016 3.75%, 4/15/2021 MGM Resorts International, 144A, 9.0%, 3/15/2020 NBC Universal, Inc., 144A, 5.95%, 4/1/2041 Norcraft Companies LP, 10.5%, 12/15/2015 Royal Caribbean Cruises Ltd., 7.25%, 6/15/2016 Time Warner Cable, Inc., 7.3%, 7/1/2038 Time Warner, Inc.: 6.2%, 3/15/2040 7.625%, 4/15/2031 Yum! Brands, Inc.: 3.875%, 11/1/2020 5.3%, 9/15/2019 Consumer Staples 2.3% Anheuser-Busch InBev Worldwide, Inc., 144A, 7.75%, 1/15/2019 CVS Caremark Corp.: 6.125%, 9/15/2039 6.25%, 6/1/2027 Kraft Foods, Inc., 5.375%, 2/10/2020 Kroger Co., 5.4%, 7/15/2040 Energy 4.9% Chesapeake Energy Corp., 9.5%, 2/15/2015 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 Enterprise Products Operating LLC, 6.125%, 10/15/2039 Principal Amount ($) (a) Value ($) Kinder Morgan Energy Partners LP: 6.5%, 9/1/2039 6.95%, 1/15/2038 ONEOK Partners LP, 6.15%, 10/1/2016 Plains All American Pipeline LP, 8.75%, 5/1/2019 Reliance Holdings USA, Inc., 144A, 4.5%, 10/19/2020 Weatherford International Ltd., 5.125%, 9/15/2020 Williams Partners LP, 4.125%, 11/15/2020 Financials 10.0% American Express Co., 7.0%, 3/19/2018 Bank of America Corp.: 5.75%, 12/1/2017 6.5%, 8/1/2016 Citigroup, Inc., 5.375%, 8/9/2020 Discover Bank, 8.7%, 11/18/2019 Fifth Third Bancorp., 5.45%, 1/15/2017 Ford Motor Credit Co., LLC: 7.0%, 4/15/2015 8.0%, 6/1/2014 Hartford Financial Services Group, Inc., 5.95%, 10/15/2036 JPMorgan Chase & Co., 5.125%, 9/15/2014 KeyBank NA, 5.7%, 11/1/2017 Lincoln National Corp., 8.75%, 7/1/2019 MetLife, Inc., Series A, 6.817%, 8/15/2018 Morgan Stanley: 3.45%, 11/2/2015 Series F, 6.625%, 4/1/2018 PNC Bank NA, 6.875%, 4/1/2018 Prudential Financial, Inc.: Series B, 5.1%, 9/20/2014 6.2%, 1/15/2015 7.375%, 6/15/2019 Qtel International Finance Ltd., 144A, 5.0%, 10/19/2025 Red Arrow International Leasing PLC, "A", 8.375%, 6/30/2012 RUB The Goldman Sachs Group, Inc., 6.0%, 6/15/2020 Toll Brothers Finance Corp., 8.91%, 10/15/2017 Travelers Companies, Inc., 5.35%, 11/1/2040 Principal Amount ($) (a) Value ($) Health Care 2.2% Express Scripts, Inc.: 6.25%, 6/15/2014 7.25%, 6/15/2019 HCA, Inc., 9.25%, 11/15/2016 Laboratory Corp. of America Holdings, 4.625%, 11/15/2020 Medco Health Solutions, Inc., 7.125%, 3/15/2018 Industrials 0.9% CSX Corp.: 6.15%, 5/1/2037 6.25%, 3/15/2018 Materials 2.5% ArcelorMittal, 6.125%, 6/1/2018 Corporacion Nacional del Cobre — Codelco, REG S, 7.5%, 1/15/2019 Dow Chemical Co., 4.25%, 11/15/2020 Exopack Holding Corp., 11.25%, 2/1/2014 International Paper Co., 7.3%, 11/15/2039 United States Steel Corp., 7.375%, 4/1/2020 Telecommunication Services 2.5% American Tower Corp., 5.05%, 9/1/2020 Frontier Communications Corp., 8.125%, 10/1/2018 Qwest Communications International, Inc., 8.0%, 10/1/2015 Windstream Corp., 8.625%, 8/1/2016 Utilities 1.3% CMS Energy Corp., 5.05%, 2/15/2018 DTE Energy Co., 7.625%, 5/15/2014 Energy Future Competitive Holdings Co., 7.48%, 1/1/2017 FirstEnergy Solutions Corp., 6.8%, 8/15/2039 Majapahit Holding BV, REG S, 7.75%, 10/17/2016 Sempra Energy, 6.5%, 6/1/2016 Total Corporate Bonds (Cost $55,757,794) Mortgage-Backed Securities Pass-Throughs 34.3% Federal Home Loan Mortgage Corp.: 4.5%, 12/1/2034 5.5%, with various maturities from 10/1/2023 until 8/1/2024 Principal Amount ($) (a) Value ($) 5.508%**, 2/1/2038 6.5%, 3/1/2026 7.0%, 1/1/2038 Federal National Mortgage Association: 3.274%**, 8/1/2037 3.5%, 7/1/2025 (b) 4.0%, with various maturities from 9/1/2039 until 9/1/2040 (b) 4.5%, 6/1/2034 5.0%, with various maturities from 2/1/2021 until 8/1/2040 5.152%**, 9/1/2038 5.39%**, 1/1/2038 5.5%, with various maturities from 12/1/2032 until 4/1/2037 (b) 6.0%, with various maturities from 4/1/2024 until 8/1/2035 (b) 6.5%, with various maturities from 3/1/2017 until 1/1/2036 (b) 8.0%, 9/1/2015 Government National Mortgage Association: 4.5%, 6/1/2039 (b) 5.0%, 4/1/2038 (b) 5.5%, 3/1/2036 (b) Total Mortgage-Backed Securities Pass-Throughs (Cost $52,686,995) Commercial Mortgage-Backed Securities 10.5% Banc of America Commercial Mortgage, Inc., "A4", Series 2007-4, 5.742%**, 2/10/2051 Bear Stearns Commercial Mortgage Securities, Inc., "A4", Series 2007-PW18, 5.7%, 6/13/2050 Citigroup/Deutsche Bank Commercial Mortgage Trust, "A4", Series 2006-CD2, 5.347%**, 1/15/2046 Greenwich Capital Commercial Funding Corp., "A4", Series 2006-GG7, 5.883%**, 7/10/2038 GS Mortgage Securities Corp. II: "J", Series 2007-GG10, 144A, 5.807%**, 8/10/2045* "K", Series 2007-GG10, 144A, 5.807%**, 8/10/2045* JPMorgan Chase Commercial Mortgage Securities Corp.: "A4", Series 2005-CB12, 4.895%, 9/12/2037 "A4", Series 2006-CB16, 5.552%, 5/12/2045 "E", Series 2007-LD11, 5.817%**, 6/15/2049 "F", Series 2007-LD11, 5.817%**, 6/15/2049 "G", Series 2007-LD11, 144A, 5.817%**, 6/15/2049 Principal Amount ($) (a) Value ($) "H", Series 2007-LD11, 144A, 5.817%**, 6/15/2049 "A4", Series 2006-LDP7, 5.872%**, 4/15/2045 "A4", Series 2007-LD12, 5.882%, 2/15/2051 LB-UBS Commercial Mortgage Trust: "A3", Series 2006-C7, 5.347%, 11/15/2038 "A4", Series 2007-C6, 5.858%, 7/15/2040 Merrill Lynch Mortgage Trust, "ASB", Series 2007-C1, 5.826%**, 6/12/2050 Wachovia Bank Commercial Mortgage Trust, "H", Series 2007-C32, 144A, 5.744%**, 6/15/2049 Total Commercial Mortgage-Backed Securities (Cost $19,898,506) Collateralized Mortgage Obligations 5.4% Countrywide Home Loans, "A2", Series 2006-1, 6.0%, 3/25/2036 CS First Boston Mortgage Securities Corp., "10A3", Series 2005-10, 6.0%, 11/25/2035 FDIC Structured Sale Guaranteed Notes, "1A", Series 2010-S1, 144A, 0.811%**, 2/25/2048 Federal Home Loan Mortgage Corp.: "PD", Series 2774, 5.0%, 8/15/2032 "PE", Series 2898, 5.0%, 5/15/2033 "KG", Series 2987, 5.0%, 12/15/2034 Federal National Mortgage Association: ''IO", Series 2010-143, Interest Only, 5.0%, 12/25/2025 "EG", Series 2005-22, 5.0%, 11/25/2033 "TC", Series 2007-77, 5.5%, 9/25/2034 Government National Mortgage Association: "IP", Series 2010-79, Interest Only, 4.5%, 5/20/2039 "KI", Series 2010-130, Interest Only, 5.5%, 9/16/2040 MASTR Alternative Loans Trust, "8A1", Series 2004-3, 7.0%, 4/25/2034 NCUA Guaranteed Notes, "1A", Series 2010-R1, 0.716%**, 10/7/2020 Structured Asset Securities Corp., "2A1", Series 2003-1, 6.0%, 2/25/2018 Total Collateralized Mortgage Obligations (Cost $8,330,639) Principal Amount ($) (a) Value ($) Government & Agency Obligations 25.1% Sovereign Bonds 4.8% Kingdom of Morocco, REG S, 4.5%, 10/5/2020 EUR Republic of Argentina: GDP Linked Note, Zero Coupon, 12/15/2035 (g) 8.28%, 12/31/2033 Republic of Egypt, 9.1%, 9/20/2012 EGP Republic of El Salvador, REG S, 8.25%, 4/10/2032 Republic of Lithuania, REG S, 5.125%, 9/14/2017 Republic of Panama: 5.2%, 1/30/2020 7.125%, 1/29/2026 7.25%, 3/15/2015 Republic of Peru, 7.125%, 3/30/2019 Republic of Poland, 6.375%, 7/15/2019 Republic of Serbia, REG S, 6.75%, 11/1/2024 Republic of Sri Lanka, 144A, 6.25%, 10/4/2020 Russian Federation, 144A, 5.0%, 4/29/2020 US Government Sponsored Agency 0.8% Federal National Mortgage Association, 6.625%, 11/15/2030 US Treasury Obligations 19.5% US Treasury Bills, 0.185%***, 3/17/2011 (c) US Treasury Bond, 4.75%, 2/15/2037 (d) US Treasury Note, 1.75%, 1/31/2014 (d) Total Government & Agency Obligations (Cost $38,267,988) Loan Participations and Assignments 0.2% Sovereign Loans Gazprom, 144A, 8.125%, 7/31/2014 Russian Agricultural Bank, REG S, 7.75%, 5/29/2018 Total Loan Participations and Assignments (Cost $302,745) Municipal Bonds and Notes 6.2% California, University Revenues, Build America Bonds, 5.946%, 5/15/2045 Gwinnett County, GA, Development Authority Revenue, Gwinnett Stadium Project, 6.4%, 1/1/2028 Principal Amount ($) (a) Value ($) Jicarilla, NM, Sales & Special Tax Revenue, Apache Nation Revenue, 144A, 5.2%, 12/1/2013 Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 Los Angeles, CA, Community Development Agency Tax Allocation Revenue, Adelante Eastside Project, Series C, 6.49%, 9/1/2037 INS: Radian Louisville & Jefferson County, KY, Metropolitan Sewer District & Drain Systems, Build America Bonds, 6.25%, 5/15/2043 Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority Revenue, Build America Bonds, Series B, 6.731%, 7/1/2043 New Jersey, Economic Development Authority Revenue, Series B, 6.5%, 11/1/2013 INS: AGC Pennsylvania, State General Obligation, First Series, 5.25%, 2/1/2014 INS: NATL Port Authority New York & New Jersey, One Hundred Fiftieth Series, 4.75%, 9/15/2016 Rhode Island, Convention Center Authority Revenue, Civic Center, Series A, 6.06%, 5/15/2035 INS: AGMC Principal Amount ($) (a) Value ($) Virgin Islands, Port Authority Marine Revenue, Series B, 5.08%, 9/1/2013 INS: AGMC Virginia, College Building Authority, Educational Facilities Revenue, 21st Century College, Series B, 5.0%, 2/1/2014 Washington, Central Puget Sound Regional Transit Authority, Sales & Use Tax Revenue, Series A, 5.0%, 11/1/2036 Total Municipal Bonds and Notes (Cost $9,625,860) Shares Value ($) Securities Lending Collateral 17.9% Daily Assets Fund Institutional, 0.27% (e) (f) (Cost $27,864,495) Cash Equivalents 2.0% Central Cash Management Fund, 0.19% (e) (Cost $3,051,609) % of Net Assets Value ($) Total Investment Portfolio (Cost $215,786,631)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. ** These securities are shown at their current rate as of December 31, 2010. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. *** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $215,805,423. At December 31, 2010, net unrealized appreciation for all securities based on tax cost was $10,788. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,609,966 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,599,178. (a) Principal amount stated in US dollars unless otherwise noted. (b) When-issued or delayed delivery security included. (c) At December 31, 2010, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2010 amounted to $27,157,007, which is 17.5% of net assets. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (f) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (g) Security is linked to Argentine Republic Gross Domestic Product (GDP). Security does not pay principal over life of security or at expiration. Payments are based on growth of Argentina GDP, subject to certain conditions. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. FDIC: Federal Deposit Insurance Corp. GDP: Gross Domestic Product INS: Insured Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. NATL: National Public Finance Guaranty Corp. Radian: Radian Asset Assurance, Inc. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, US persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. Included in the Fund are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal Home Loan Mortgage Corp. and Federal National Mortgage Association issues have similar coupon rates and have been aggregated for presentation purposes in the investment portfolio. At December 31, 2010, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation (Depreciation) ($) 10 Year US Treasury Note USD 3/22/2011 British Pound Currency USD 3/14/2011 33 Japanese Yen Currency USD 3/14/2011 14 ) Ultra Long Term US Treasury Bond USD 3/22/2011 8 Total net unrealized appreciation As of December 31, 2010, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD EUR 2/4/2011 HSBC Bank USA EUR USD 2/4/2011 HSBC Bank USA Total net unrealized appreciation As of December 31, 2010, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty RUB USD 2/4/2011 ) JPMorgan Chase Securities, Inc. Currency Abbreviations EGP Egyptian Pound EUR Euro RUB Russian Ruble USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Corporate Bonds $
